Citation Nr: 0025929	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from January 1964 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
evaluation in excess of 50 percent for PTSD.

This matter was remanded by the Board in October 1998 for 
further development.  The Board is satisfied that the remand 
directives were accomplished and that no further development 
is warranted in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by moderate impairment 
due to difficulty with depression, poor motivation, 
temperament, impairment in short-term memory and 
concentration.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection was initially granted for PTSD in an 
October 1992 rating decision, at which time the RO considered 
the veteran's service medical records, and clinical findings 
from VA medical examinations extending from 1989 to 1992.  
Clinical examination and psychological testing showed a 
diagnosis of PTSD with episodic nightmares, intrusive 
thoughts, sleep disorder, hypervigilance, and startle 
response.  The veteran had a bad temper and his wife and 
children were fearful.  

In VA psychiatric examination in September 1994, the examiner 
noted that the veteran was sullen at times and tearful when 
describing his Vietnam experiences.  Also, the veteran's mood 
was depressed and he was unsure of how he was going to live 
once his children grew up.  Diagnosed was PTSD with a 
notation that the veteran's level of social and occupational 
functioning remained seriously impaired.

In a Social and Industrial Survey dated in January 1995, the 
examiner assessed that the veteran was totally impaired 
socially and industriously and that he displayed symptoms of 
PTSD.

During VA psychiatric examination conducted in February 1995, 
the veteran complained of anger, aggression, that he would 
hurt people if given the chance, of insomnia, tearfulness, 
low mood, flashbacks, and nightmares related to his 
experiences in Vietnam.  In his free time, he reported that 
he visited with relatives, that he had no hobbies, and that 
he was not working secondary to his physical disabilities and 
to his psychiatric problems. 

On examination, he had normal speech, denied homicidal or 
suicidal intentions, normal thought process and content, and 
had no psychotic symptoms.  He had limited insight and fair 
judgment.  Diagnosed was major depression of moderate 
severity and moderate PTSD.  His Global Assessment of 
Functioning (GAF) Score was 55.  

In VA outpatient records extending from 1995 to 1996, the 
veteran reported a history of violence - throwing things, 
losing control, and breaking things.  He reported having 
nightmares.  There was no suicidal or homicidal ideation.  In 
a VA outpatient intake record dated in September 1996, it is 
noted that the veteran was suffering from depression, rage, 
and nightmares.  

In a profile interpretation by the VA examiner in December 
1996, it is noted that individuals who have findings similar 
to those of the veteran are often described as unsociable and 
afraid of emotional involvement, depressive, and hysterical.  
The profile was not inconsistent with the diagnosis of PTSD.

In a February 1997 statement by a VA therapist, it is noted 
that the veteran's PTSD symptoms included poor sleep, 
nightmares, anxiety, agitation, depression, hypervigilance, 
and poor anger control.  He had achieved sobriety and was 
trying to improve family relationships.  He was still 
verbally abusive and his prognosis was guarded.  

During VA psychiatric examination conducted in June 1999, the 
examiner reported the veteran's complaints of daily intrusive 
memories and nightmares, irritability, depression and 
unhappiness, low energy, frequent crying, a level of distrust 
and social isolation from friends and family, and feelings of 
hopelessness and worthlessness.  He did not report any 
delusions, paranoia, panic attacks, or hallucinations.  

On examination, the examiner noted that the veteran lived 
with his wife, was able to take care of himself 
independently, drove his car, and took care of his finances.  
The veteran complained of isolation and that he generally 
preferred to stay in the house.  He denied significant 
interaction with his family and friends.  His speech was 
regular, body movements normal, and the veteran established a 
rapport with the examiner.  He was alert in all spheres, 
memory, abstractions, and concentration were intact, and he 
had good recall.  His mood was described as depressed and his 
affect was full and incongruent with his mood.  He denied 
homicidal or suicidal ideation.  The patient's speech was of 
regular rate and rhythm.  There was no evidence of 
psychomotor retardation or agitation.  The veteran had no 
loosening of associations, and no evidence of intrusive 
paranoia or delusions.  He did not appear to be responding to 
ideas of reference, thought broadcasting, thought insertion, 
or thought withdrawal.  There was no evidence of any flight 
of ideas, or obsessive or ritualistic behavior, which 
interferes with routine behavior.  

The examiner noted that over the past five years, the veteran 
had also developed chronic depression that was most 
consistent with dysthymia, independent of his PTSD, and that 
his dysthymia was at least 50 percent responsible for his 
ongoing difficulties contributing to poor motivation, 
irritability, and inability to control his temper.  His PTSD, 
dysthymia, and residual effects of drug abuse each 
exacerbated and contributed to the severity of the other 
problem.  The GAF score of 58 for PTSD represented moderate 
impairment.  

The examiner remarked that if the veteran showed an 
occupational impairment due solely to his PTSD, it was 
moderate in nature due to difficulty with depression, poor 
motivation, temperament, impairment in short-term memory and 
concentration, as well as poor judgment due to temper 
discontrol.  There were no significant objective symptoms 
during the examination to substantiate social and 
professional limitations as described by the veteran.  He 
interacted without difficulty and adapted to stress without 
problems.  The veteran did not demonstrate any significant 
memory or concentration deficits and maintained a bright and 
stable affect throughout the evaluation.  

The examiner noted that the veteran's symptoms of his various 
mental disorders could not be entirely disassociated from one 
another.  For example, his dysthymia included hopelessness, 
which is also a part of PTSD.  In essence, all of the 
veteran's diagnoses were interrelated and each of his 
symptoms was exacerbated equally by dysthymia, former drug 
abuse, and PTSD.  As to the veteran's prognosis, the examiner 
noted that with ongoing sobriety and with appropriate 
intervention, the veteran might experience improvement over a 
10-to-12 month period.  


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).

Under Diagnostic Code 9411, a rating of 70 percent will be 
assigned for PTSD where there is evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A rating of 100 percent under Diagnostic Code 9411 is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Upon careful consideration of all ascertainable and collected 
data, if a reasonable doubt arises concerning service origin, 
the degree of disability, or any other relevant matter, such 
doubt will be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).
  
III. Analysis

This veteran maintains that his PTSD is productive of such 
impairment so as to warrant a higher rating.  As noted above, 
the veteran's PTSD currently is rated at 50 percent.  The 
Board has determined that pursuant to pertinent VA 
regulations, his mental disorder does not warrant more than 
the current 50 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Specifically, as demonstrated during 
the most recent VA examination in June 1999, there is no 
clinical evidence of record demonstrating that the veteran's 
mental disability entails occupational and social impairment, 
with deficiencies in relationships or symptoms such as 
suicidal thoughts, obsessions, near-continuous panic attacks, 
depression, or an inability to establish and maintain 
effective relationships.   Thus, impairment currently 
associated with the veteran's PTSD does not rise to the 
extent required for a rating higher than 50 percent under 
Diagnostic Code 9411.

Although the examiner noted that symptomatology associated 
with the veteran's various mental disorders could not be 
separated, the veteran's psychiatric impairment as a whole 
was only moderate in nature.    


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


